[exhibit10iiibto8312020_f001.jpg]
AMENDED AND RESTATED COMMERCIAL METALS COMPANY EXECUTIVE EMPLOYMENT CONTINUITY
AGREEMENT THIS AGREEMENT, dated as of _________________ (the “Agreement Date”),
is made by and between COMMERCIAL METALS COMPANY (the “Company”), a Delaware
corporation, and ____________________ (the “Executive”). WHEREAS, the Company
and the Executive entered into that certain Commercial Metals Company Executive
Employment Continuity Agreement dated _________________ (the “Original
Agreement”); and WHEREAS, the Company and the Executive now desire to amend and
restate the Original Agreement to make certain changes as provided herein; NOW
THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Company and the Executive agree as follows:
ARTICLE I PURPOSE The Original Agreement is hereby Amended and Restated in its
entirety as follows. The Board of Directors of the Company (the “Board”) has
determined that it is in the best interests of the Company and its shareholders
to assure that the Company will have the continued services of the Executive,
despite the possibility or occurrence of a Change in Control of the Company. The
Board believes that this objective may be achieved by giving key management
employees assurances of financial security in case of a pending or threatened
Change in Control, so that they will not be distracted by personal risks and
will continue to devote their full time and best efforts to the performance of
their duties. The Company and the Executive enter into this Agreement to induce
the Executive to remain an employee of the Company and to continue to devote
Executive’s full energy to the Company’s affairs. This Agreement is not intended
to provide the Executive with any right to continued employment with the
Company, except in the event of a Change in Control of the Company and subject
to the provisions of this Agreement. The effect of this Agreement on other
agreements and other rights of the Executive is explained in Article IX below.
ARTICLE II CERTAIN DEFINITIONS When used in this Agreement, the terms specified
below shall have the following meanings: 2.1 “Affiliate” means any corporation
or other entity that is directly or indirectly through one or more
intermediaries, controlled by the Company.



--------------------------------------------------------------------------------



 
[exhibit10iiibto8312020_f002.jpg]
2.2 “Annual Base Salary” has the meaning set forth in Section 3.2(a). 2.3
“Annual Cash Incentive Plan” means the cash bonus plan as administered by the
compensation committee of the Company’s board of directors which establishes the
criteria for and amount of annual cash bonus payments for key executives. 2.4
“Auditor” has the meaning set forth in Section 6.1. 2.5 “Benefit Continuation
Period” means the period beginning on the Termination Date and ending on the
second anniversary of the Termination Date. 2.6 “Benefit Restoration Plan” means
the Commercial Metals Companies 2005 Benefit Restoration Plan, as amended and
restated. 2.7 “Capped Amount” has the meaning set forth in Section 6.1. 2.8
“Cash Bonus Opportunity” has the meaning set forth in Section 3.2(b). 2.9
“Cause” has the meaning set forth in Section 4.3. 2.10 “Change in Control” means
any of the following events: (a) any Person becomes the “beneficial owner” (as
defined in Rule 13d-3 or Rule 13d-5 under the Exchange Act), directly or
indirectly, of 30% or more of the combined voting power of the Company’s then
outstanding voting securities; (b) the Incumbent Board ceases for any reason to
constitute at least the majority of the Board; provided, however, that any
person becoming a director subsequent to the Agreement Date whose election, or
nomination for election by the Company’s shareholders was approved by a vote of
at least 75% of the directors comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be, for purposes of this subsection (b), considered as though such person
were a member of the Incumbent Board; (c) all or substantially all of the assets
of the Company are sold, transferred or conveyed and the transferee of such
assets is not controlled by the Company (control meaning the ownership of more
than 50% of the combined voting power of such entity’s then outstanding voting
securities); or (d) the Company is reorganized, merged or consolidated, and the
shareholders of the Company immediately prior to such reorganization, merger or
consolidation own in the aggregate 50% or less of the outstanding voting
securities of the surviving or resulting corporation or entity from such
reorganization, merger or consolidation. - 2 -



--------------------------------------------------------------------------------



 
[exhibit10iiibto8312020_f003.jpg]
For purposes of this Section 2.10, the term “Incumbent Board” means the
individuals who as of the Agreement Date constitute the Board, and the term
“Person” means any natural person, firm, corporation, government, governmental
agency, association, trust or partnership. 2.11 “Change in Control Arrangements”
has the meaning set forth in Section 6.1. 2.12 “Change in Control Payment” has
the meaning set forth in Section 6.1. 2.13 “Change in Control Date” means the
date on which a Change in Control occurs. 2.14 “Code” means the Internal Revenue
Code of 1986, as amended. 2.15 “Constructive Termination” has the meaning set
forth in Section 4.4. 2.16 “Disabled” or “Disability” means that the Executive:
(a) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (b) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Company or an Affiliate. 2.17
“Disability Effective Date” has the meaning set forth in Section 4.1. 2.18
“Employment Period” means the period commencing on the Change in Control Date
and ending on the second anniversary of the Change in Control Date. 2.19 “Equity
Incentive Plans” means the Company’s 2013 Long-Term Equity Incentive Plan, the
General Employee Stock Purchase Plan and any other equity incentive plan, as
each may be amended from time to time, and approved by the Company following the
date of this Agreement which is intended to provide a financial incentive to
employees of the Company based on the value of or utilizing the Company’s stock
whether by means of grants or awards of incentive stock options, non-qualified
stock options, stock appreciation rights, restricted stock, performance share
awards or any other equity based incentives. 2.20 “Excess Change in Control
Payment” means the dollar amount of excise tax which the Executive would become
obligated to pay pursuant to Code Section 4999 as a result of receipt of any
payment from the Company in excess of the Capped Amount. - 3 -



--------------------------------------------------------------------------------



 
[exhibit10iiibto8312020_f004.jpg]
2.21 “Exchange Act” means the Securities Exchange Act of 1934, as amended. 2.22
“Highest Annual Base Salary” means the highest annual base salary paid by the
Company or an Affiliate to the Executive for any calendar year during the sixty
(60) consecutive month period immediately preceding the Termination Date. For
purposes of this determination, annual base salary shall be annualized for any
period of less than one complete calendar year. 2.23 “Long-Term Performance
Plan” means a cash incentive plan administered by the compensation committee of
the Company’s board of directors which provides for cash payments to key
employees contingent upon the attainment of multi-year performance goals. 2.24
“Make-Whole Payment” has the meaning set forth in Section 6.4. 2.25 “Payment
Date” means the 30th day following the Executive’s Termination Date. 2.26
“Performance Period” has the meaning set forth in Section 3.2(b). 2.27 “Plans”
has the meaning set forth in Section 3.2(c). 2.28 “Profit Sharing Plan” means
the Commercial Metals Companies Retirement Plan, including its supplemental
contributions provisions, or any successor plan thereto. 2.29 “Short Fall
Amount” has the meaning set forth in Section 6.4. 2.30 “Qualifying Termination”
means a Constructive Termination of the Executive’s employment pursuant to
Section 4.4. 2.31 “Termination Date” means the date of termination of the
Executive’s employment; provided, however, that if the Executive’s employment is
terminated by reason of Disability, then the Termination Date shall be the
Disability Effective Date (as defined in Section 4.1). 2.32 “Welfare Continuance
Benefit” has the meaning set forth in Section 5.1(d). 2.33 “Welfare Plans” means
the Company’s plans, practices, policies and programs that provide welfare
benefits including, but not limited to, medical, prescription, dental,
disability, group life, accidental death and travel accident insurance benefits.
ARTICLE III EMPLOYMENT AFTER A CHANGE IN CONTROL 3.1 Employment. The Company
hereby agrees to continue the Executive in its employ during the Employment
Period and, unless the Executive provides an express written consent otherwise,
the Executive will have duties and such other powers that are - 4 -



--------------------------------------------------------------------------------



 
[exhibit10iiibto8312020_f005.jpg]
substantially equivalent to the duties and powers which the Executive had prior
to the Change in Control. Subject to Article IV of this Agreement, the Executive
agrees to remain in the employ of the Company subject to the terms and
conditions hereof and (i) will devote his knowledge, skill and best efforts on a
full-time basis to performing his duties and obligations to the Company (with
the exception of absences on account of illness or vacation in accordance with
the Company’s policies, and civic and charitable commitments not involving a
conflict with the Company’s business), (ii) will comply with the directions and
orders of the Board with respect to the performance of his duties, and (iii)
will comply with the provisions of Article X. 3.2 Compensation and Benefits. (a)
Base Salary. During the Employment Period, the Executive shall receive an annual
base salary (“Annual Base Salary”), which shall be paid at a monthly rate at
least equal to the highest monthly base salary paid or payable to the Executive
by the Company (including any base salary which has been earned but deferred by
the Executive) in respect of the twelve-month period immediately preceding the
month in which the Change in Control Date occurs. During the Employment Period,
the Annual Base Salary shall be increased from time to time as substantially
consistent with increases in base salary awarded to other peer executives of the
Company. Annual Base Salary shall not be reduced after any such increase, and
the term Annual Base Salary as used in this Agreement shall refer to Annual Base
Salary as so adjusted. (b) Cash Bonus Opportunity. In addition to the Annual
Base Salary, during the Employment Period the Company shall grant or cause to be
granted to the Executive cash bonus opportunities (each a “Cash Bonus
Opportunity”) for each Performance Period which ends or begins during the
Employment Period. “Performance Period” means each period of time designated in
accordance with any cash incentive arrangement which is based upon performance,
including the Annual Cash Incentive Plan and the Long-Term Performance Plan. The
Executive’s target and maximum Cash Bonus Opportunity with respect to any
Performance Period shall not be less than the largest target and maximum
established for the Executive under any Company cash incentive arrangement,
including the Annual Cash Incentive Plan and the Long- Term Performance Plan, as
in effect for a Performance Period immediately preceding the Change in Control
Date. (c) Other Employee Benefits. During the Employment Period, the Executive
shall be eligible to participate in all employee benefit plans, practices,
policies and programs in place for other executives in similar positions at the
Company (“Plans”). These Plans include, but are not limited to, Welfare Plans,
incentive, savings, deferred compensation and retirement plans, vacation
policies and use of a Company car or car allowance. 3.3 Affiliates. If
immediately prior to the Change in Control Date, the Executive was on the
payroll of and participated in the Plans of an Affiliate of the Company, the
references - 5 -



--------------------------------------------------------------------------------



 
[exhibit10iiibto8312020_f006.jpg]
to the Company contained in Sections 3.1, 3.2 and the other sections of this
Agreement shall be read to refer to the Company and to such Affiliate, as
applicable. 3.4 Termination Prior to a Change in Control. Notwithstanding
anything in this Agreement to the contrary, if a Change in Control occurs and
the Executive’s employment with the Company or an Affiliate was terminated by
the Company or an Affiliate 6 months prior to the Change in Control Date other
than for Cause or Disability, then for all purposes of this Agreement the
Executive’s termination of employment shall be treated as an involuntary
termination of the Executive’s employment occurring immediately after the Change
in Control Date, and the Executive shall conclusively be entitled to receive the
amounts described in Section 5.1 of this Agreement. ARTICLE IV TERMINATION OF
EMPLOYMENT 4.1 Disability. During the Employment Period, the Company may
terminate the Executive’s employment if the Executive becomes Disabled. The
Executive’s employment shall terminate effective on the 30th day after the
Executive’s receipt of written notice of termination from the Company (the
“Disability Effective Date”). 4.2 Death. The Executive’s employment shall
terminate automatically upon the Executive’s death during the Employment Period.
4.3 Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” means (a)
material misappropriation with respect to the business or assets of the Company,
(b) persistent refusal or willful failure constituting gross dereliction by the
Executive to substantially perform the Executive’s duties and responsibilities
to the Company, which continues after the Executive receives written notice from
the Company of such refusal or failure and which is not remedied by the
Executive within thirty (30) days following receipt of the Company’s written
notice, (c) conviction of a felony or crime involving fraud, dishonesty or moral
turpitude, or (d) the use of drugs or alcohol that interferes materially with
the Executive’s performance of his duties. 4.4 Constructive Termination. The
Executive may terminate the Executive’s employment for Constructive Termination
at any time during the Employment Period. “Constructive Termination” means any
material breach of this Agreement by the Company during the Employment Period,
including: (a) the failure to maintain the Executive in the office or position,
or in a substantially equivalent office or position, held by the Executive
immediately prior to the Change in Control Date; (b) a material adverse change
in the nature or scope of the Executive’s position, duties, powers, functions or
responsibilities as compared to the nature or scope of such office, position,
duties, powers, functions or responsibilities immediately prior to the - 6 -



--------------------------------------------------------------------------------



 
[exhibit10iiibto8312020_f007.jpg]
Change in Control Date; provided, however, that a diminution of the Executive’s
duties, functions or responsibilities attributable solely to the Company ceasing
to be a public company on or after the Change in Control Date shall not alone
constitute a material adverse change; (c) any failure by the Company to provide
the Executive with the compensation and benefits described in Section 3.2,
including any reduction of the Executive’s Annual Base Salary in violation of
Section 3.2(a); (d) the failure of any successor to the Company to assume this
Agreement; or (e) any requirement by the Company that the Executive relocate
more than 50 miles from (i) the Executive’s workplace, or (ii) the principal
offices of the Company (if such offices are the Executive’s workplace), in each
case without the consent of the Executive. Constructive Termination shall be
deemed to have occurred on the date the Company communicates such requirement,
either in writing or otherwise. Notwithstanding the foregoing, an act or
omission shall not constitute Constructive Termination unless (1) the Executive
gives written notice to the Company indicating that the Executive intends to
terminate employment under this Section 4.4; (2) the Executive’s voluntary
termination occurs within sixty (60) days after the Executive knows or
reasonably should know of an event described above, or within sixty (60) days
after the last in a series of such events, and (3) the Company has failed to
remedy the event described above, as the case may be, within thirty (30) days
after receiving the Executive’s written notice. If the Company remedies the
event described above, as the case may be, within thirty (30) days after
receiving the Executive’s written notice, the Executive may not terminate
employment under this Section 4.4 on account of the event specified in the
Executive’s notice. ARTICLE V OBLIGATIONS OF THE COMPANY UPON TERMINATION 5.1 If
by the Executive for a Qualifying Termination or by the Company Other Than for
Cause or Disability. If, during the Employment Period, the Company shall
terminate the Executive’s employment other than for Cause or Disability, or if
the Executive shall terminate employment for a Qualifying Termination, the
Company’s obligations to the Executive shall be as follows: (a) The Company
shall pay to the Executive by no later than the Payment Date a lump sum cash
payment equal to the sum of the following amounts: (i) the Annual Base Salary
and all earned but not used paid vacation time through the Termination Date;
(ii) all amounts previously deferred by the Executive under any nonqualified
deferred compensation plan sponsored by the Company or its - 7 -



--------------------------------------------------------------------------------



 
[exhibit10iiibto8312020_f008.jpg]
Affiliates (together with any accrued earnings thereon) which have not yet been
paid and which otherwise would be payable under the terms of such nonqualified
deferred compensation plan on account of the Executive’s termination of
employment, unless payment of such amounts would constitute an invalid
acceleration of the time or schedule of a payment under Code Section 409A; and
(iii) all amounts payable to the Executive under the terms of the Annual Cash
Incentive Plan and Long-Term Performance Plan to the extent that such amounts
have not yet been paid, unless payment of such amounts would constitute an
invalid acceleration of the time or schedule of a payment under Code Section
409A. (b) The Company shall pay to the Executive by no later than the Payment
Date a lump sum cash payment equal to two (2) times the sum of (i) the
Executive’s Highest Annual Base Salary and (ii) the Executive’s target Cash
Bonus Opportunity for the Performance Period in which the Termination Date
occurs. (c) On the Termination Date, the Executive shall become fully vested in
any and all stock incentive awards granted to the Executive pursuant to any
Equity Incentive Plan or otherwise which have not become exercisable as of the
Termination Date. On the Termination Date, all stock options (including options
vested as of the Change in Control Date) shall remain exercisable until the last
date on which the option was scheduled to expire, without regard to whether
termination of the Executive’s employment would have provided for a shorter
exercise period following such termination of employment; provided, however,
that the exercise period of an option shall be extended only to the latest date
on which it may be exercised without subjecting such option to the provisions of
Code Section 409A or resulting in treatment of the option as a new grant on the
date of extension. All forfeiture conditions that as of the Termination Date are
applicable to any restricted stock, restricted stock units, stock appreciation
rights, performance grants or other incentive awards granted to the Executive by
the Company pursuant to any Equity Incentive Plan or otherwise shall lapse
immediately. (d) During the Benefit Continuation Period, the Executive and his
dependents will continue to be covered by all Welfare Plans in which he or his
dependents were participating immediately prior to the Termination Date (the
“Welfare Continuance Benefit”). The Company shall pay all the COBRA premium cost
otherwise due from Executive for continued participation of the Executive and
dependents in the Company’s medical welfare benefit plan. The Company shall pay
all or that portion of the premium costs of the Welfare Continuance Benefit for
the Executive and dependents under Welfare Plans other than the Company’s
medical welfare benefit plan on the same basis as applicable under such Welfare
Plans immediately preceding the Termination Date, and the Executive will pay
additional premium costs (if any) as applicable immediately preceding the
Termination Date. In determining the level of benefits to which the Executive is
entitled under any of the Welfare Plans, the Executive shall be deemed to be
paid during the Benefit Continuation Period annual - 8 -



--------------------------------------------------------------------------------



 
[exhibit10iiibto8312020_f009.jpg]
compensation no less than the Annual Base Salary in effect prior to the
Termination Date. If participation or continued participation under any one or
more of the Welfare Plans included in the Welfare Continuance Benefit is not
possible under the terms of the Welfare Plan or any provision of law or if such
participation or continued participation would create an adverse tax consequence
for the Executive or the Company due to such participation, the Company will
provide substantially identical benefits directly or through one or more
insurance arrangements. The Welfare Continuance Benefit as to a Welfare Plan
will cease if and when the Executive has obtained coverage under one or more
welfare benefit plans of a subsequent employer and such plan provides coverage
to the Executive and his dependents of the same type as provided under such
Welfare Plan. (e) To the extent that the Executive would not otherwise be
entitled to receive an allocation of Employer Contribution under the Profit
Sharing Plan or Benefit Restoration Plan for the Plan Year in which the
Termination Date occurs and for the Plan Years including all or a portion of the
Benefit Continuation Period, the Company shall pay to the Executive on the
Payment Date a lump sum cash payment equal to the equivalent of the Employer
Contribution that the Company would have allocated to the Executive’s account in
each of the Profit Sharing Plan and Benefit Restoration Plan as if the Executive
had satisfied all requirements under the Profit Sharing Plan and Benefit
Restoration Plan to be eligible to receive an allocation of the Employer
Contribution for the Plan Year in which the Termination Date occurs, and each
Plan Year or pro-rata portion thereof during the Benefit Continuation Period.
For purposes of calculating this payment: (i) the eligible compensation of the
Executive shall be deemed to be an amount equal to the greatest of (i) twice the
Executive’s Highest Annual Base Salary, (ii) the eligible compensation used to
calculate the Employer Contribution to the Executive’s account for the last Plan
Year prior to the Plan Year in which the Termination Date occurs or (iii) the
eligible compensation earned by the Executive during the Plan Year to the
Termination Date including the amounts described in Section 5.1 (a) (b) and (c);
and (ii) the Executive shall be deemed to have deferred the maximum amount of
compensation permitted by law or terms of the plan which would result in a
credit to the Executive’s account of the maximum amount of Employer Contribution
in both the Profit Sharing Plan and Benefit Restoration Plan of the maximum
Employer Contribution; and (iii) the Employer Contribution calculated as a
percentage of the eligible compensation shall be deemed to be the greater of the
Employer Contribution for the last Plan Year prior to the Plan Year in which the
Termination Date occurs or the average of the Employer Contribution for the last
five Plan Years. - 9 -



--------------------------------------------------------------------------------



 
[exhibit10iiibto8312020_f010.jpg]
Capitalized terms contained in this subsection which are not otherwise defined
in this Agreement shall have the meaning assigned to such terms under the Profit
Sharing Plan or Benefit Restoration Plan. 5.2 If by the Company for Cause,
Disability or Death or if by the Executive for Other than for a Qualifying
Termination. If, during the Employment Period, the Company terminates the
Executive’s employment for Cause, Disability or the death of the Executive or,
in the event the Executive terminates employment for any reason other than for a
Qualifying Termination, this Agreement shall terminate without further
obligation by the Company to the Executive, other than: (a) the obligation to
immediately pay the Executive the amounts described in Section 5.1(a), and (b)
the obligation, to the extent required by law or regulation or pursuant to the
terms of the Plans, to provide benefits under the terms of any of the Plans,
Welfare Plans and other employee benefit programs in which the Executive was
participating immediately prior to the Termination Date. ARTICLE VI TAX MATTERS
6.1 Excise Tax Determination. If any benefit, payment or distribution by the
Company or an Affiliate to or for the benefit of the Executive or his legal
representatives and dependents, whether payable or distributable pursuant to the
terms of this Agreement or pursuant to any other plan, agreement, program or
arrangement including, but not limited to, the Annual Cash Incentive Plan, Long
–Term Performance Plan, Benefit Restoration Plan, or Equity Incentive Plans
(collectively “Change in Control Arrangements”) would be subject to the excise
tax imposed on the Executive under Code Section 4999 on “excess parachute
payments” (all of such benefits, payments or distributions, whether or not
subject to the excise tax, in aggregate, the “Change in Control Payment”), the
Company shall, within twenty (20) days of the Termination Date, provide the
Executive with a written notice and explanation of such determination. The
notice shall include (i) a calculation computing the amount of the excise tax to
be owed by the Executive upon receipt of the Change in Control Payment,
detailing (a) the total amount of cash to be paid and the amount of such cash
subject to the excise tax, (b) the amount of and assumptions used to determine
the value of all non-cash benefits to be provided and such non-cash benefits
subject to the excise tax, (c) the Executive’s base amount of total taxable
compensation used in the calculation, and (d) the total amount subject to the
excise tax, (ii) a calculation of the maximum amount of the Change in Control
Payment that could be paid by the Company to the Executive without the
imposition of the excise tax (the “Capped Amount”), and (iii) calculations
showing whether the Executive would receive a larger amount, on an after-tax
basis (assuming, for United States taxpayers, payment by the Executive of the
Code Section 4999 excise tax and on the portion in excess of the Capped Amount
payment of taxes based on the following: (A) the highest marginal federal
personal income tax rate, (B) the highest marginal state and local income tax
rates for the state in which the Executive is domiciled, - 10 -



--------------------------------------------------------------------------------



 
[exhibit10iiibto8312020_f011.jpg]
and (C) the hospital insurance tax rate under Code Section 311 (b)), if the
Company were to pay the Executive (a) the Capped Amount or (b) the Change in
Control Payment. The Company shall pay to the Executive on the Payment Date the
Capped Amount or the Change in Control Payment, whichever is determined to
result in the larger amount as calculated pursuant to clause (iii) of the
preceding sentence. The computations and explanation required under this
subsection will be made by the accounting firm which was serving as the
Company’s independent auditor as of the Termination Date, or if that firm is not
available to perform the computation, the computation shall be performed by a
tax counsel or nationally recognized accounting firm selected by mutual consent
of the Company and the Executive (the “Auditor”). The fees and expenses of the
Auditor will be paid solely by the Company. The computations and valuations
required under this section will be performed in a manner consistent with the
requirements of Code Sections 280G and 4999, as in effect at the time the
computations and valuations are performed. 6.2 Funding for Certain Payments.
Without affecting its obligations to or the rights of the Executive under this
Agreement, the Company shall, as soon as possible following the Change in
Control but in no event later than thirty (30) days following the Change in
Control Date, establish an irrevocable grantor trust within the meaning of Code
Sections 671 through 679 for amounts payable under this Agreement (if such a
trust has not previously been established), and shall irrevocably deposit funds
with the trustee of such trust of an amount equal to the total cash payments to
which the Executive would be entitled under Article V of the Agreement if the
Executive had a Qualifying Termination on the Change in Control Date, without
regard to whether the Executive actually had a Qualifying Termination on that
date. The funds deposited with the trustee of such trust and the earnings
thereon will be dedicated to the payment of the cash amounts payable under the
Agreement, but shall remain subject to the claims of the general creditors of
the Company. The expenses of establishing and maintaining such trust shall be
paid solely by the Company. When the Executive or the Executive’s survivors
become eligible for payments under this Agreement, such payments will be paid
out of the trust fund. If the amounts credited to the trust fund for the benefit
of the Executive are not sufficient to satisfy the total amounts payable to the
Executive or the Executive’s survivors under this Agreement, the additional
amounts necessary to satisfy such payments shall be paid directly by the Company
from its general assets. In lieu of establishing an irrevocable grantor trust as
described above, the Company may establish an alternative funding arrangement
mutually acceptable to the Company and the Executive to fund the amounts payable
under this Agreement. Once the total cash payments to which the Executive would
be entitled under Article V of this Agreement have been paid from the trust, any
remaining funds shall be returned to the Company. 6.3 Compliance with Tax Rules
for Nonqualified Deferred Compensation Plans. Notwithstanding any provision of
this Agreement to the contrary, and to the extent required by Code Section 409A,
payments or provision of benefits to the Executive under this Agreement shall be
delayed for six (6) months following the Termination Date. To the extent
permitted under Code Section 409A, if the Executive shall be entitled to a
payment - 11 -



--------------------------------------------------------------------------------



 
[exhibit10iiibto8312020_f012.jpg]
pursuant to this Agreement prior to the date at which a payment is permitted
under Code Section 409A to be made to the Executive solely because of the Code
Section 409A six (6) month delay in payment rule for key employees, the
Executive shall be entitled to payment by the Company of the applicable employee
portion of the applicable withholding taxes due on such payment, if any. Such a
payment by the Company of withholding taxes shall reduce the amount otherwise
payable to the Executive under this Agreement. To the extent permitted under
Code section 409A, if benefits otherwise to be provided to the Executive, such
as for example, certain of the benefits provided for in Section 5.1(d), are
delayed because of the Code Section 409A six (6) month delay in payment rule for
key employees, in order for the Company to provide those benefits during such
six-month period, the Executive shall pay the full cost of those benefits for
such six-month period. On the first day of the seventh month following the
Termination Date, in addition to the Company commencing the provision of those
benefits in accordance with the terms of this Agreement, the Company shall pay
to the Executive, in a lump sum, the total amount the Executive paid for those
benefits during such first six-month period. 6.4 Company Obligation to Executive
With Regard to Tax Information. If the computations and valuations required to
be provided by the Company to the Executive pursuant to Section 6.1 are on audit
challenged by the Internal Revenue Service as having been performed in a manner
inconsistent with the requirements of Code Sections 280G and 4999 or if Code
Section 409A is determined to apply to all or any part of the payments to which
the Executive or his survivors may be entitled under this Agreement and as a
result of such audit or determination, (i) the amount of cash and the benefits
provided for in Section 6.1 remaining to the Executive after completion of such
audit or determination is less than (ii) the amount of cash and the benefits
which were paid or provided to the Executive on the basis of the calculations
provided for in Section 6.1 (the difference between (i) and (ii) plus any legal
or accounting fees or expenses incurred by the Executive arising from the audit
being referred to as the “Short Fall Amount”), then the Executive shall be
entitled to receive an additional payment (a “Make-Whole Payment”) in an amount
such that after payment by the Executive of all taxes (including additional
excise taxes under said Code Section 4999 and any interest, and penalties
imposed with respect to any taxes) imposed upon the Make-Whole Payment, the
Executive retains an amount of the Make-Whole Payment equal to the Short Fall
Amount. The Company shall pay the Make- Whole Payment to the Executive in a lump
sum cash payment within ten (10) days of the completion of such audit or
determination. ARTICLE VII EXPENSES AND INTEREST 7.1 Legal Fees and Other
Expenses. The Company agrees to pay promptly as incurred, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any action or proceeding by the Company, the Executive or
others concerning the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any action or proceeding by the Executive concerning the amount
of any payment pursuant to this Agreement). The Company shall be obligated to
pay such legal fees and expenses - 12 -



--------------------------------------------------------------------------------



 
[exhibit10iiibto8312020_f013.jpg]
regardless of the outcome of the action or proceeding, unless a court of
competent jurisdiction determines that the Executive acted in bad faith in
initiating the action or proceeding. 7.2 Interest. If the Company does not pay
any amount due to the Executive under this Agreement within three (3) days after
such amount became due and owing, including but not limited to any legal fees or
expenses, interest shall accrue on such amount from the date it became due and
owing until the date of payment at an annual rate equal to 200 basis points
above the prime commercial lending rate published in The Wall Street Journal in
effect from time to time during the period of such nonpayment. ARTICLE VIII NO
SET-OFF OR MITIGATION 8.1 No Set-off by Company. The Executive’s right to
receive when due the payments and other benefits provided for under this
Agreement is absolute, unconditional and subject to no set-off, counterclaim or
legal or equitable defense, except for possible set-offs as legally permitted
and required under certain delineated circumstances pursuant to the Company’s
Policy on Recoupment of Incentive Compensation. Any claim which the Company may
have against the Executive, whether for a breach of this Agreement or otherwise,
shall be brought in a separate action or proceeding and not as part of any
action or proceeding brought by the Executive to enforce any rights against the
Company under this Agreement. 8.2 No Mitigation. The Executive shall not have
any duty to mitigate the amounts payable by the Company under this Agreement by
seeking new employment following termination. Except as specifically provided in
this Agreement, all amounts payable pursuant to this Agreement shall be paid
without reduction regardless of any amounts of salary, compensation or other
amounts which may be paid or payable to the Executive as the result of the
Executive’s employment with another employer. ARTICLE IX NON-EXCLUSIVITY OF
RIGHTS 9.1 Waiver of Other Severance Rights. To the extent that payments are
made to the Executive pursuant to Section 5.1 of this Agreement, the Executive
hereby waives the right to receive severance benefits under any plan or
agreement (including an offer of employment or employment contract) of the
Company or its Affiliates which provides for severance benefits. However, no
waiver of severance benefits under another plan or agreement shall take effect
pursuant to this Agreement until the Change in Control Date. 9.2 Other Rights.
This Agreement shall not prevent or limit the Executive’s continuing or future
participation in any Plans, Welfare Plans, or other benefit, bonus, incentive or
other plans provided by the Company or any of its Affiliates and for which the
Executive may qualify, nor shall this Agreement limit or otherwise affect such
rights as the Executive may have under any other agreements with the Company or
any of its Affiliates. - 13 -



--------------------------------------------------------------------------------



 
[exhibit10iiibto8312020_f014.jpg]
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under the terms of any plan or program of the Company or any of its
Affiliates and any other payment or benefit required by law at or after the
Termination Date shall be payable in accordance with such plan, program or
applicable law except as expressly modified by this Agreement. ARTICLE X
OBLIGATIONS OF THE EXECUTIVE 10.1 Confidentiality. The Company has provided and
will provide the Executive with secret or confidential information, knowledge or
data relating to the Company or any of its Affiliates and their respective
businesses. The Executive will hold in a fiduciary capacity for the benefit of
the Company all secret or confidential information, knowledge or data relating
to the Company or any of its Affiliates and their respective businesses, which
will have been obtained by the Executive during the Executive’s employment by
the Company or any Affiliate and which will not be or become public knowledge
(other than by acts by the Executive or representatives of the Executive in
violation of this Agreement). After termination of the Executive’s employment
with the Company, the Executive will not, without the prior written consent of
the Company or except as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it. 10.2 Non-Competition and
Non-Solicitation. The Executive agrees that for a period of one (1) year after
the Termination Date, the Executive (i) will not directly or indirectly compete
with the business as conducted by the Company or any of its Affiliates on the
Termination Date within one hundred (100) miles of any office or facility of the
Company or any of its Affiliates, (ii) will not hire or otherwise employ or
retain, or knowingly permit (to the extent reasonably within the Executive’s
control) any other entity or business which employs the Executive or in which
the Executive has any ownership interest or is otherwise involved to hire or
otherwise employ or retain, any person who was employed by the Company or any of
its Affiliates as of the Termination Date, and (iii) will not solicit or in any
manner attempt to influence or induce any customer of the Company or any of its
Affiliates to transact any business with any Person that competes with the
business as conducted by the Company or any of its Affiliates as of the
Termination Date. 10.3 Enforcement. In the event of a breach or threatened
breach of this Article X, the Executive agrees that the Company will be entitled
to injunctive relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, and the Executive acknowledges that damages would
be inadequate and insufficient. If the Company obtains a judicial determination
that the Executive has breached the terms of this Article X, all rights of the
Executive under this Agreement will terminate. 10.4 Reformation. If any court
holds that any of the covenants contained in this Article X shall be effective
in any particular area or jurisdiction only if such covenant is modified to
limit its duration or scope or in any other manner, the court shall have such
authority to so reform the covenant, and the parties hereto shall consider such
covenant to - 14 -



--------------------------------------------------------------------------------



 
[exhibit10iiibto8312020_f015.jpg]
be modified with respect to that particular area or jurisdiction so as to comply
with the order of such court and, as to all other jurisdictions, the covenants
contained herein shall remain in full force and effect as originally written. If
any court holds that any of the covenants contained in this Article X is void or
otherwise unenforceable in any particular area or jurisdiction, the Company may
consider such covenant to be amended and modified so as to eliminate therefrom
the particular area or jurisdiction as to which such covenant is so held void or
otherwise unenforceable, and, as to all other areas and jurisdictions covered
hereunder, the covenants contained herein shall remain in full force and effect
as originally written. ARTICLE XI MISCELLANEOUS 11.1 No Assignment of Benefit.
No interest of the Executive or any beneficiary under this Agreement, or any
right to receive any payment or distribution hereunder, will be subject in any
manner to sale, transfer, assignment, pledge, attachment, garnishment, or other
alienation or encumbrance of any kind, nor may such interest or right to receive
a payment or distribution be taken, voluntarily or involuntarily, for the
satisfaction of the obligations or debts of, or other claims against, the
Executive or Beneficiary, including claims for alimony, support, separate
maintenance, and claims in bankruptcy proceedings. 11.2 Rights Under the
Agreement. The right to receive benefits under the Agreement will not give the
Executive any proprietary interest in the Company, its Affiliates or any of the
assets of the Company or its Affiliates. Except to the extent otherwise provided
in Section 6.2 of this Agreement or under the terms of the Plans or Welfare
Plans, amounts payable under the Agreement will be paid from the general assets
of the Company. The Executive will for purposes of this Agreement be a general
creditor of the Company. 11.3 Applicable Law. This Agreement will be construed
and interpreted pursuant to the laws of the State of Texas, without reference to
its conflict of laws rules. 11.4 No Employment Contract. Nothing contained in
this Agreement will be construed to be an employment contract between the
Executive and the Company prior to a Change in Control Date. 11.5 Severability.
In the event any provision of this Agreement is held illegal or invalid, the
remaining provisions of this Agreement will not be affected thereby. 11.6
Successors. The Agreement will be binding upon and inure to the benefit of the
Company, the Executive and their respective heirs, representatives and
successors. The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, the term “Company” means the - 15 -



--------------------------------------------------------------------------------



 
[exhibit10iiibto8312020_f016.jpg]
Company as hereinbefore defined and any successor to its business and/or assets
which assumes and agrees to perform this Agreement by operation of law, or
otherwise. 11.7 Amendment; Waiver. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and the writing is signed by the Executive and the Company.
A waiver of any breach of or compliance with any provision or condition of this
Agreement is not a waiver of similar or dissimilar provisions or conditions.
This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement. Notwithstanding any other provisions of
this Agreement to the contrary, the parties agree that they will in good faith
amend this Agreement in any manner reasonably necessary to comply with Code
Section 409A, and the parties further agree that any provisions of this
Agreement that shall violate the requirements of Code Section 409A shall be of
no force and effect after such amendment. 11.8 Notices. All notices and other
communications hereunder will be in writing and will be given by hand delivery
acknowledged in writing by the recipient personally, or given by first-class
mail, registered or certified, with return receipt requested, postage prepaid,
and shall be deemed to have been duly given three days after mailing or
immediately upon duly acknowledged hand delivery, as applicable, to the
respective persons named below: If to the Company: Commercial Metals Company
P.O. Box 1046 Dallas, Texas 75221 Attn: General Counsel If to the Executive:
__________________ _________________ _________________ or to such other address
as either party will have furnished to the other in writing in accordance
herewith. 11.9 Tax Withholding. The Company shall withhold from any amounts
payable under this Agreement any federal, state or local taxes that are required
to be withheld pursuant to any applicable law or regulation. [Signature Page to
Follow] - 16 -



--------------------------------------------------------------------------------



 
[exhibit10iiibto8312020_f017.jpg]
IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date first above written. COMMERCIAL METALS COMPANY By: /s/ Barbara R.
Smith Barbara R. Smith Chairman of the Board, President and Chief Executive
Officer EXECUTIVE _________________________________ - 17 -



--------------------------------------------------------------------------------



 